MEMORANDUM **
Bertin Diaz-Rodriguez, a native and citizen of Mexico, petitions for review from a Board of Immigration Appeals (“BIA”) order denying his motion to remand proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review a motion to remand for abuse of discretion, Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999), and we deny the petition.
The BIA did not abuse its discretion in denying Diaz-Rodriguez’s motion to remand where he failed to present evidence to support his contentions or to demonstrate prima facie eligibility for relief following the purported change in case law. See 8 C.F.R. § 1003.2(c)(1) (no motion to reopen shall be granted where the alien has failed to demonstrate “circumstances that have arisen subsequent to the hearing” warranting remand). His contention that the BIA failed to articulate its reasons for denying relief is not supported by the record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.